  Case 1:20-cr-00023-DLI Document 26 Filed 04/21/20 Page 1 of 2 PageID #: 93
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
GMP:NDB                                            271 Cadman Plaza East
F. #2016R00603/NY-NYE-759                          Brooklyn, New York 11201



                                                   April 21, 2020


By Hand and ECF

The Honorable Dora L. Irizarry
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Daniel E. Russo
                       Criminal Docket No. 20-23 (DLI)

Dear Judge Irizarry:

               Pursuant to the Court’s April 15, 2020 Order, the government respectfully
submits this letter, in connection with the above-referenced criminal matter. In light of the
COVID-19 national emergency, the need to limit in-person contact, and Administrative
Order 2020-06, the parties respectfully request that the status conference that had been
scheduled in this case for April 27, 2020 be adjourned for several weeks and that time be
excluded under the Speedy Trial Act from April 27, 2020 to the date the Court sets for the
next status conference, due to the defendant’s request for additional time to review the
  Case 1:20-cr-00023-DLI Document 26 Filed 04/21/20 Page 2 of 2 PageID #: 94



discovery the government has produced, to prepare pretrial motions and in the interests of
justice. The defendant, through counsel, consents to the waiver of this time under the Speedy
Trial Act.



                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney


                                          By:                /s/
                                                  Nomi D. Berenson
                                                  Assistant U.S. Attorney
                                                  (718) 254-6308

cc:    Benjamin Brafman, Esq.
       Jacob Kaplan, Esq.




                                             2
